Citation Nr: 0115790	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for simple partial 
seizures, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision which denied 
an increase in a 10 percent evaluation for a service-
connected disability manifested by simple partial seizures.


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim as 
described below.  38 C.F.R. §§ 3.103, 3.159 (2000).  

Historically, in an August 1998 RO decision, service 
connection for probable simple partial seizures with 
cognitive disorder, not otherwise specified was established 
with a 10 percent evaluation.  This rating was assigned as 
analogous to a rating for a confirmed diagnosis of epilepsy 
with a history of seizures.  In his February 1999 claim for 
an increased rating, the veteran maintained that his service-
connected seizure disorder is more severe than indicated by 
the current evaluation.  He stated that he experienced 9 
seizures in a 6 month period.  

On VA fee-basis neurological examination in May 1998, it was 
noted that the veteran could be having simple partial 
seizures affecting the right side or he could have had a 
series of transient ischemic attack symptoms.  An 
electroencephalogram (EEG) and a quantitative EEG analysis 
were both unremarkable.  Nerve conduction and 
electromyography (EMG) studies of the right upper extremity 
were normal.  

In an October 1998 statement, the veteran noted that he 
continued to experience "ischemic attacks".  He stated that 
he suffered a particularly severe series of attacks for 5 
consecutive days in May 1998, between 3 and 6 times per day.  
He said that, unlike his prior episodes, each "attack" 
during this period was incapacitating.  He related that he 
continued to experience residual episodes in his right arm 
and shoulder.  The veteran maintained that in the prior two 
years, he had nearly 30 "major" attacks of total right-side 
numbness.  

The veteran underwent a VA fee-basis neurological examination 
in April 1999.  The veteran reported that he experienced a 
series of "spells" that were very painful with a frequency 
of 10 to 12 episodes over a four day period.  The episodes 
would begin "out of the blue" and be marked by pain 
involving the right arm, face, and leg.  Since that time, the 
veteran reported that he averaged about one episode per 
month.  Neurological examination was essentially normal.  The 
diagnostic impression was possible focal partial seizure 
disorder involving mainly sensory features but there may be 
some focal motor component at times as well.  

The veteran's service-connected simple partial seizure 
disorder is currently assigned a 10 percent evaluation and 
rated by analogy under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (petit mal epilepsy).  This code 
provides that a 10 percent evaluation is warranted for a 
confirmed diagnosis of epilepsy with a history of seizures 
and a 20 percent evaluation is warranted for 1 major seizure 
during the preceding 2 years or 2 minor seizures during the 
preceding 6 months.  38 C.F.R. § 4.124a.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.  

The current evidence of record consists mainly of the 
veteran's own statements and reports to VA examiners 
regarding his simple partial seizure disorder and fails to 
show objective evidence regarding the severity and frequency 
of the episodes.  Moreover, it is not clear that the veteran 
has been provided with clear notice on this matter.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 
2000 provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Given the nature of this case, 
the Board concludes that a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would 
be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In the opinion of the Board, the RO should request that the 
veteran submit any additional evidence or argument that could 
support his claim, including lay statements from family 
members or employers who have observed the frequency and 
severity of episodes of his simple partial seizure disorder.  
If he has missed time from work due to the seizures that 
should be documented for the claims folder.  If the appellant 
has been keeping a record or calendar of the days of the 
seizures, those records should be forwarded to the RO for 
consideration.

Moreover, any additional relevant medical records which may 
exist should be obtained as part of the VA's duty to assist.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any health care providers 
(VA or non-VA) who have provided him with 
treatment for his simple partial seizure 
disorder not already associated with the 
claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

2.  The RO should request that the 
veteran submit pertinent lay statements 
from friends, family members or employers 
regarding the frequency and severity of 
episodes of his simple partial seizure 
disorder.  The appellant should also 
submit for association with the claims 
folder any calendars or records he might 
have kept concerning the days and 
severity of seizures.  He should also 
assist in providing any information from 
employment that may show time off from 
work secondary to seizures.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If it is determined that 
additional examination is indicated prior 
to adjudication being accomplished, steps 
to schedule that examination should be 
undertaken.  Any examination should 
include a comment as to the evidence of 
frequency of any seizures.

4.  Thereafter, the case should be 
readjudicated by the RO.  To the extent 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


